DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3-4, 6-12, 14-21 are currently pending.
Claims 6-12, 14-17 are withdrawn
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al (PG Pub 20120034522) and further in view of Jeon et al (PG pub 9) and Lu et al (“Anodic performance of vapor derived carbon filaments in lithium ion secondary battery”, 05/2000) and Hwang et al (PG pub 20090297945)
Regarding claim 1, Sheem et al teaches a negative electrode active material comprising artificial graphite (abstract para 46] and including the oxygen functional group where the material of graphite is graphitized mesophase pitch based carbon fiber [para 46]. However, Sheem et al does not teach nitrogen included in the outermost layer of the negative electrode.
Jeon et al teaches nitrogen doped graphene including 0.01 to 5wt% of Nitrogen (para 26) which is overlapped the claimed range.

Modified Sheem et al teaches teaches the claimed limitation, but modified Sheem et al does not teach the amount of oxygen-containing functional group.
Lu et al teaches negative electrode having the oxygen functional group which the amount is adjusted for improving anode’s performance [conclusion]. 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).
Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the amount of oxygen functional group of modified Sheem et al to arrive the claim range for improving anode’s performance [conclusion].


Hwang et al teaches anode comprising artificial graphite having diameter of 1 to 20 micron and the graphite being graphitized mesocarbon microbead [para 24-25]
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the graphite of modified Sheem et al to be the same size as taught by Matsubara et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Also, would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the material of graphite of modified Sheem et al to be graphitized mesocarbon microbead as taught by Hwang et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
In the instant application, para 61-62 shows the surface of the artificial graphite is composed of –CH2 or CH3, hydrogen atoms are present on the outermost layer of the negative electrode active material to which the oxygen-containing functional group or nitrogen is not connected; Thus, in the negative electrode active material of the present invention, the hydrogen atom may be bonded in an amount of 80 wt % to 90 wt % based on the covalent bondable sites of the outermost carbon atoms of the artificial graphite. Modified Sheem et al teaches the artificial graphite having the claimed amount of nitrogen and oxygen which is bonded to the 

Regarding claim 3, modified Sheem et al teaches the oxygen functional group being carboxyl group [para 13].
Regarding claim 18, modified Sheem et al teaches A negative electrode for a secondary battery in    which a negative electrode collector is coated with a negative electrode active material slurry including the negative electrode active material [para 18 64, Sheem et al].
Regarding claim 19, modified Sheem et al teaches the negative active material slurry being a binder [para 65, Sheem et al].
Regarding claim 20, modified Sheem et al teaches binder being polyvinylpyrrolidone [para 67, Sheem et al].
Regarding claim 21, modified Sheem et al teaches a negative electrode; a positive electrode; a separator disposed between the negative electrode and the positive electrode; and a non-aqueous electrolyte solution, wherein the negative electrode is the negative electrode for a secondary battery [para 93 fig 2, Sheem et al].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al (PG Pub 20120034522) and Jeon et al (PG pub 20120149897) and Lu et al (“Anodic performance of vapor derived carbon filaments in lithium ion secondary battery”, 05/2000) and Hwang et al (PG pub 20090297945) and further in view of Nakamura et al (PG Pub 20130143127).
Regarding claim 4, modified Sheem et al teaches the claimed as set forth above, but modified Sheem et al does not teach interplanar spacing d002 as claimed.
Nakamura et al teaches the anode material including carbon material with the interlayer spacing d002 of being 0.335 to 0.34nm [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the interplanar spacing d002 of modified Sheem et al to be 0.335 to 0.34nm as taught by Nakamura et al for suitable initial charge-discharge [para 31].
Alternatively rejection:
Claims 1, 3, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al (PG Pub 20120034522) and in view of Lu et al (“Anodic performance of vapor derived carbon filaments in lithium ion secondary battery”, 05/2000) and Hwang et al (PG pub 20090297945)
Regarding claim 1, Sheem et al teaches a negative electrode active material comprising artificial graphite (abstract para 46] and including the oxygen functional group where the material of graphite is graphitized mesophase pitch based carbon fiber [para 46]. However, Sheem et al does not teach nitrogen included in the outermost layer of the negative electrode.

Modified Sheem et al teaches teaches the claimed limitation, but modified Sheem et al does not teach the amount of nitrogen and oxygen-containing functional group.
Lu et al teaches negative electrode having amount of nitrogen and the oxygen functional group on the surface being adjusted for improving anode’s performance [conclusion]. 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to adjust the amount of nitrogen and oxygen functional group of modified Sheem et al to arrive the claim range for improving anode’s performance [conclusion].

Modified Sheem et al teaches the claimed limitation, but modified Sheem et al does not teach the size of the graphite and the graphite being graphitized mesocarbon microbead.
Hwang et al teaches anode comprising artificial graphite having diameter of 1 to 20 micron and the graphite being graphitized mesocarbon microbead [para 24-25]
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the graphite of modified Sheem et al to be the same size as taught by Matsubara et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
In the instant application, para 61-62 shows the surface of the artificial graphite is composed of –CH2 or CH3, hydrogen atoms are present on the outermost layer of the negative electrode active material to which the oxygen-containing functional group or nitrogen is not connected; Thus, in the negative electrode active material of the present invention, the hydrogen atom may be bonded in an amount of 80 wt % to 90 wt % based on the covalent bondable sites of the outermost carbon atoms of the artificial graphite. Modified Sheem et al teaches the artificial graphite having the claimed amount of nitrogen and oxygen which is bonded to the outermost carbon atoms and the artificial graphite is the same of claimed graphite; thus, modified Sheem et al is considered to teach the claimed amount of hydrogen which is 80wt%-90wt% of a hydrogen atom based on a total weight of covalent bondable sites of outermost carbon atoms of the artificial graphite.

Regarding claim 3, modified Sheem et al teaches the oxygen functional group being carboxyl group [para 13].
Regarding claim 18, modified Sheem et al teaches A negative electrode for a secondary battery in    which a negative electrode collector is coated with a negative electrode active material slurry including the negative electrode active material [para 18 64, Sheem et al].
Regarding claim 19, modified Sheem et al teaches the negative active material slurry being a binder [para 65, Sheem et al].
Regarding claim 20, modified Sheem et al teaches binder being polyvinylpyrrolidone [para 67, Sheem et al].
Regarding claim 21, modified Sheem et al teaches a negative electrode; a positive electrode; a separator disposed between the negative electrode and the positive electrode; and a non-aqueous electrolyte solution, wherein the negative electrode is the negative electrode for a secondary battery [para 93 fig 2, Sheem et al].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al (PG Pub 20120034522) and Lu et al (“Anodic performance of vapor derived carbon filaments in lithium ion secondary battery”, 05/2000) and Hwang et al (PG pub 20090297945) and further in view of Nakamura et al (PG Pub 20130143127).
Regarding claim 4, modified Sheem et al teaches the claimed as set forth above, but modified Sheem et al does not teach interplanar spacing d002 as claimed.
Nakamura et al teaches the anode material including carbon material with the interlayer spacing d002 of being 0.335 to 0.34nm [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the interplanar spacing d002 of modified Sheem et al to be 0.335 to 0.34nm as taught by Nakamura et al for suitable initial charge-discharge [para 31].

Alternatively rejection:
Claims 1, 3, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al (PG Pub 20120034522) and further in view of Jeon et al (PG pub 20120149897) and Ma et al (PG pub 20110315934) and Hwang et al (PG pub 20090297945)
Regarding claim 1, Sheem et al teaches a negative electrode active material comprising artificial graphite (abstract para 46] and including the oxygen functional group where the material of graphite is graphitized mesophase pitch based carbon fiber [para 46]. However, Sheem et al does not teach nitrogen included in the outermost layer of the negative electrode.
Jeon et al teaches nitrogen doped graphene including 0.01 to 5wt% of Nitrogen (para 26) which is overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to add the amount of nitrogen of Jeon et al into the artificial graphite of Sheem et al for excellent physical and electronic properties (abstract).  According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Modified Sheem et al teaches teaches the claimed limitation, but modified Sheem et al does not teach the amount of oxygen-containing functional group.
Ma et al teaches anode material including graphite with surface treatment of less than 10wt% of oxygen functional group [para 16-20, 30].
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the graphite of modified Sheem et al to have less than 10wt% of oxygen functional group of Ma et al for high conductivity [para 9].

Hwang et al teaches anode comprising artificial graphite having diameter of 1 to 20 micron and the graphite being graphitized mesocarbon microbead [para 24-25]
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the graphite of modified Sheem et al to be the same size as taught by Matsubara et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955). According to MPEP 2144.05, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Also, would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the material of graphite of modified Sheem et al to be graphitized mesocarbon microbead as taught by Hwang et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
In the instant application, para 61-62 shows the surface of the artificial graphite is composed of –CH2 or CH3, hydrogen atoms are present on the outermost layer of the negative electrode active material to which the oxygen-containing functional group or nitrogen is not connected; Thus, in the negative electrode active material of the present invention, the hydrogen atom may be bonded in an amount of 80 wt % to 90 wt % based on the covalent bondable sites of the outermost carbon atoms of the artificial graphite. Modified Sheem et al teaches the artificial graphite having the claimed amount of nitrogen and oxygen which is bonded to the 

Regarding claim 3, modified Sheem et al teaches the oxygen functional group being carboxyl group [para 20].
Regarding claim 18, modified Sheem et al teaches A negative electrode for a secondary battery in    which a negative electrode collector is coated with a negative electrode active material slurry including the negative electrode active material [para 18 64, Sheem et al].
Regarding claim 19, modified Sheem et al teaches the negative active material slurry being a binder [para 65, Sheem et al].
Regarding claim 20, modified Sheem et al teaches binder being polyvinylpyrrolidone [para 67, Sheem et al].
Regarding claim 21, modified Sheem et al teaches a negative electrode; a positive electrode; a separator disposed between the negative electrode and the positive electrode; and a non-aqueous electrolyte solution, wherein the negative electrode is the negative electrode for a secondary battery [para 93 fig 2, Sheem et al].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheem et al (PG Pub 20120034522) and Jeon et al (PG pub 20120149897) and Ma et al (PG pub 20110315934) and Hwang et al (PG pub 20090297945) and further in view of Nakamura et al (PG Pub 20130143127).
Regarding claim 4, modified Sheem et al teaches the claimed as set forth above, but modified Sheem et al does not teach interplanar spacing d002 as claimed.
Nakamura et al teaches the anode material including carbon material with the interlayer spacing d002 of being 0.335 to 0.34nm [abstract].
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the interplanar spacing d002 of modified Sheem et al to be 0.335 to 0.34nm as taught by Nakamura et al for suitable initial charge-discharge [para 31].
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. The applicant argues in substance:
Nitrogen within the claimed range provided excellent achievement and the data presented is more than sufficient to be commensurate in scope.
The examiner respectfully disagrees. Claim 1 recited the nitrogen range is from 5 to 10%. Table 5 give the result with nitrogen at point 7, 6 and 9, what is the result at point 5, 8 and 10? The claimed range with the starting point is 5 and end point is 10. With result provided in table 5, the range must be from 6 to 9. It is noted that even the examiner should not require the entire range of the properties, it is requirement that some critical points need to be provided such as point 5 and point 10 since the starting point is 5 and end point is 10  (the examiner does not require decimal point such as 5.1, 5.2 ect…). Also, the oxygen functional group is at 10 wt% in each examples (not range 5-15 wt% as recited in claim 1). It is unclear if 10wt% would give the unexpected result or other wt% such as at 5wt%, 6wt% ect.... Thus, it is not commensurate with the scope of the claim.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/UYEN M TRAN/Primary Examiner, Art Unit 1726